IN THE SUPREME COURT OF IOWA
                                   No. 10–1315

                               Filed June 8, 2012


SERGIO PEREZ,

      Appellant,

vs.

STATE OF IOWA,

      Appellee.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Marshall County,

Michael J. Moon, Judge.



      Appellant seeks further review of a court of appeals decision

affirming    the    district   court’s   dismissal   of   his   application   for

postconviction relief. COURT OF APPEALS DECISION AND DISTRICT

COURT JUDGMENT AFFIRMED.



      Michael H. Said of Law Offices of Michael H. Said, P.C., for

appellant.



      Thomas J. Miller, Attorney General, Linda J. Hines, Assistant

Attorney General, Jennifer A. Miller, County Attorney, and James S.

Scheetz, Assistant County Attorney, for appellee.
                                     2

MANSFIELD, Justice.

      In Padilla v. Kentucky, the United States Supreme Court decided a

criminal defendant has a Sixth Amendment right to receive advice from

counsel regarding the risk of deportation before pleading guilty. ___ U.S.

___, ___, 130 S. Ct. 1473, 1486, 176 L. Ed. 2d 284, 299 (2010). Sergio

Perez argues he did not receive such advice from his attorney in 2000

before he pled guilty to a misdemeanor drug possession charge. For this

reason, Perez has filed an application for postconviction relief seeking to

have that conviction set aside.

      We conclude Perez is not entitled to relief because only two

possibilities exist here.   One alternative is Padilla establishes a “new”

rule of constitutional criminal procedure. If that is so, however, Padilla

does not apply retroactively, and Perez may not rely upon it to set aside

an earlier conviction. See Teague v. Lane, 489 U.S. 288, 310, 109 S. Ct.
1060, 1075, 103 L. Ed. 2d 334, 356 (1989) (generally denying

retroactivity when a Supreme Court decision establishes a new rule of

constitutional criminal procedure). The other possibility is that Padilla is

not a new rule. But if that is the case, then Perez’s application is time-

barred because he could have filed it within three years of the date when

his conviction became final and failed to do so. See Iowa Code § 822.3

(2009) (generally requiring postconviction relief applications to be filed

within three years from the date the conviction is final unless the ground

could not have been raised within the applicable time period). In short,

Perez’s claim cannot go forward because either it may not be raised

retroactively or it is barred by the statute of limitations. Therefore, we

affirm the judgment of the district court and the decision of the court of

appeals, both of which denied Perez’s claims.
                                     3

      I. Background Facts and Proceedings.

      According to the original minutes of testimony, on October 22,

2000, a large fight broke out at the El Parral Bar in Marshalltown. Police

found the defendant Sergio Perez dazed but conscious lying on the

ground outside.     An ambulance soon arrived.      One of the emergency

medical technicians (EMT) who was treating Perez saw a plastic bag fall

from his pants pocket. The EMT informed a Marshalltown police officer,

who retrieved the bag. It contained a powdery substance which was later

identified as 6.75 grams of methamphetamine.

      Perez was initially charged with possession of more than five grams

of a Schedule II controlled substance with intent to deliver in violation of

Iowa Code section 124.401(1)(b) (1999), a class “B” felony, and failure to

attach a drug tax stamp in violation of Iowa Code section 453B.12, a

class “D” felony.   Perez agreed to a plea bargain in which the charges

were reduced to a single misdemeanor charge of possession of a

Schedule II controlled substance in violation of Iowa Code section

124.401(5) and signed a written plea of guilty on December 22, 2000.

      Perez’s plea was accepted by the district court, and judgment was

entered on December 22, 2000.       As part of the plea agreement, Perez

received a thirty-day jail sentence, with credit for thirty days already

served. Perez did not appeal his conviction or sentence.

      Perez is not a United States citizen. On April 12, 2010, over nine

years after final judgment was entered in his criminal case and less than

two weeks after the Supreme Court’s Padilla decision, Perez filed an

application for postconviction relief.   In the application, he alleged his

attorney had not notified him of the immigration implications of his

guilty plea.   Iowa precedent at that time did not require attorneys to

provide this information. See State v. Ramirez, 636 N.W.2d 740, 745–46
                                      4

(Iowa 2001). Perez also sought relief on the grounds that his rights to an

interpreter and a recording of proceedings under Iowa Code sections

622A.2 and 622A.8 were violated during his guilty plea proceedings.

      The State filed a motion to dismiss, urging that Iowa Code section

822.3 (2009) requires postconviction relief petitions to be filed within

three years from the time a conviction becomes final and that Perez’s

application over nine years later was therefore time-barred.          Perez

resisted, maintaining that he could not have reasonably been expected to

raise these objections to his plea proceedings within the applicable time

period.

      Following a hearing, the district court denied Perez’s application on

all grounds. Perez filed a timely appeal, and we transferred the case to

the court of appeals. The court of appeals affirmed the district court’s

dismissal of Perez’s application for postconviction relief, holding among

other things that Perez had “failed to establish Padilla should apply

retroactively to his postconviction relief application.”

      We granted Perez’s application for further review.

      II. Standard of Review.

      “Generally, an appeal from a denial of an application for

postconviction relief is reviewed for correction of errors at law.” Goosman

v. State, 764 N.W.2d 539, 541 (Iowa 2009). We must “affirm if the trial

court’s findings of fact are supported by substantial evidence and the law

was correctly applied.” Harrington v. State, 659 N.W.2d 509, 520 (Iowa

2003). Where the applicant alleges constitutional error, our “review is de

novo ‘in light of the totality of the circumstances and the record upon

which the postconviction court’s rulings w[ere] made.’ ” Goosman, 764
N.W.2d at 541 (quoting Giles v. State, 511 N.W.2d 622, 627 (Iowa 1994)).
                                            5

       III. Analysis.

       A. The Padilla Decision. Perez’s primary argument on appeal is

that his trial counsel failed to advise him regarding the risk of

deportation, a constitutional duty recognized by the United States

Supreme Court in Padilla. See ___ U.S. at ___, 130 S. Ct. at 1486, 176 L.

Ed. 2d at 299. Padilla, like the present case, involved a defendant who

pled guilty to drug-related charges. Id. at ___, 130 S. Ct. at 1477, 176 L.

Ed. 2d at 290.         He later petitioned for postconviction relief, claiming

ineffective assistance of counsel because he was not told that his plea

could negatively affect his immigration status (and allegedly was

affirmatively told he “did not have to worry about [his] immigration

status since he had been in the country so long”). ___ U.S. at ___, 130 S.

Ct. at 1478, 176 L. Ed. 2d at 290 (citation and internal quotation marks

omitted). 1 The Kentucky Supreme Court affirmed the denial of Padilla’s

petition. Id. It held, as had eleven federal circuit courts and most state

supreme courts, that the Sixth Amendment guarantee of effective

assistance of counsel did not require an attorney to notify his or her

client about collateral consequences of a guilty plea, including the effect

on immigration status. Id. at ___, 130 S. Ct. at 1481, 176 L. Ed. 2d at
293; id. at ___, 130 S. Ct. at 1487, 176 L. Ed. 2d at 300 (Alito, J.,

concurring).




       1Federal   law provides:
       Any alien who at any time after admission has been convicted of a
       violation of (or a conspiracy or attempt to violate) any law or regulation of
       a State, the United States, or a foreign country relating to a controlled
       substance (as defined in section 802 of Title 21), other than a single
       offense involving possession for one’s own use of 30 grams or less of
       marijuana, is deportable.
8 U.S.C. § 1227(a)(2)(B)(i) (2000).
                                       6

      The United States Supreme Court reversed. Id. at ___, 130 S. Ct.

at 1487, 176 L. Ed. 2d at 299.                 The Court concluded that

“constitutionally competent counsel” should have informed Padilla of the

risk of deportation resulting from his plea. Id. at ___, 130 S. Ct. at 1478,

1480, 176 L. Ed. 2d at 290. The Court noted it had “never applied a

distinction between direct and collateral consequences to define the

scope of constitutionally ‘reasonable professional assistance’ required

under Strickland.” Id. at ___, 130 S. Ct. at 1481, 176 L. Ed. 2d at 293

(quoting Strickland v. Washington, 466 U.S. 668, 689, 104 S. Ct. 2052,

2065, 80 L. Ed. 2d 674, 694 (1984)). The Court concluded that “[t]he

collateral versus direct distinction is . . . ill-suited to evaluating a

Strickland claim concerning the specific risk of deportation” and that

“advice regarding deportation is not categorically removed from the ambit

of the Sixth Amendment right to counsel.” Id. at ___, 130 S. Ct. at 1482,
176 L. Ed. 2d at 294.

      Thus, applying the first part of the Strickland framework, the Court

found that the assistance of Padilla’s attorney fell below an objective

standard of reasonableness established by “prevailing professional

norms” as defined by American Bar Association standards and similar

practice guides.   Id.   The Court noted that “[f]or at least the past 15

years, professional norms have generally imposed an obligation on

counsel to provide advice on the deportation consequences of a client’s

plea.” Id. at ___, 130 S. Ct. at 1485, 176 L. Ed. 2d at 297–98. The Court

added that “the terms of the relevant immigration statute are succinct,

clear, and explicit in defining the removal consequence for Padilla’s

conviction.” Id. at ___, 130 S. Ct. at 1483, 176 L. Ed. 2d at 295. Hence,

the   Court   concluded    that   “[o]ur   longstanding   Sixth   Amendment

precedents, the seriousness of deportation as a consequence of a
                                          7

criminal plea, and the concomitant impact of deportation on families

living lawfully in this country demand” that counsel inform a defendant if

his or her plea subjects him or her to the risk of deportation. Id. at ___,

130 S. Ct. at 1486, 176 L. Ed. 2d at 299.

       The Court did not ultimately find that Padilla was entitled to relief.

Under the two-part framework established in Strickland, Padilla still had

to demonstrate prejudice, i.e., that he would not have pled guilty if

properly informed of the risk of deportation. The Court noted that those

“who collaterally attack their guilty pleas lose the benefit of the bargain

obtained as a result of the plea.” Id. at ___, 130 S. Ct. at 1485, 176 L.

Ed. 2d at 298. Thus, it remanded the case for further proceedings in the

Kentucky courts to determine whether Padilla had suffered prejudice. Id.

at ___, 130 S. Ct. at 1487, 176 L. Ed. 2d at 299.

       B. Teague Standards for Retroactivity.                 As we have noted,

within two weeks of the Padilla decision, Perez applied for postconviction

relief, asserting his trial counsel had failed to advise him of the risk of

deportation when he pled guilty in 2000. Perez maintains that Padilla

applies retroactively and that he may rely upon it to collaterally attack

his   2000     conviction.      Teague    is   the   Supreme      Court’s    leading

pronouncement on when a federal constitutional rule of criminal

procedure may be applied retroactively to a conviction that became final

before the rule was announced. There, the Court indicated that “[u]nless

they fall within an exception to the general rule, new constitutional rules

of criminal procedure will not be applicable to those cases which have

become final before the new rules are announced.” Id. at 310, 109 S. Ct.

at 1075, 103 L. Ed. 2d at 356 (emphasis added). 2

       2Potentially,
                  this court could grant retroactive effect to a United States Supreme
Court decision announcing a rule of constitutional criminal procedure even if that
Court would not do so. However, this court has so far followed the Teague framework.
                                         8

       Teague defined a new rule as one that “breaks new ground or

imposes a new obligation on the States or the Federal Government” or, to

put it another way, “was not dictated by precedent existing at the time

the defendant’s conviction became final.” Id. at 301, 109 S. Ct. at 1070,
103 L. Ed. 2d at 349. Such new rules “generally should not be applied

retroactively to cases on collateral review.”        Id. at 305, 109 S. Ct. at

1073, 103 L. Ed. 2d at 352.         The Teague Court determined that it is

“ ‘sounder, in adjudicating [collateral] petitions, generally to apply the

law prevailing at the time a conviction became final than it is to seek to

dispose of [collateral] cases on the basis of intervening changes in

constitutional interpretation.’ ” Id. at 306, 109 S. Ct. at 1073, 103 L. Ed.
2d at 353 (quoting Mackey v. United States, 401 U.S. 667, 689, 91 S. Ct.
1171, 1178, 28 L. Ed. 2d 404, 418 (1971) (Harlan, J., concurring)). The

Court invoked the principle of finality:

       Application of constitutional rules not in existence at the
       time a conviction became final seriously undermines the
       principle of finality which is essential to the operation of our
       criminal justice system. Without finality, the criminal law is
       deprived of much of its deterrent effect.

Id. at 309, 109 S. Ct. at 1074, 103 L. Ed. 2d at 355. In sum, the Court
concluded, “The costs imposed upon the State[s] by retroactive

application of new rules of constitutional law on [collateral review] . . .

generally far outweigh the benefits of this application.” Id. at 310, 109 S.

Ct. at 1075, 103 L. Ed. 2d at 355 (citation and internal quotation marks

omitted).

       Teague allowed for two narrow exceptions to its principle that new

rules do not apply retroactively.            One is for new rules of criminal

_____________________________
See Morgan v. State, 469 N.W.2d 419, 422–25 (Iowa 1991); Brewer v. State, 444 N.W.2d
77, 81–82 (Iowa 1989).
                                          9

procedure that are actually substantive because they place “certain

kinds of primary, private individual conduct beyond the power of the

criminal law-making authority to proscribe.” Id. at 311, 109 S. Ct. at

1075, 103 L. Ed. 2d at 356 (citation and internal quotation marks

omitted).    Thus, the first exception to nonretroactivity arises when

previously illegal conduct is no longer prohibited by the law. The second

exception is “reserved for watershed rules of criminal procedure . . .

without which the likelihood of an accurate conviction is seriously

diminished.” Id. at 311, 313, 109 S. Ct. at 1076, 1077, 103 L. Ed. 2d at

356, 358.     Hence, the second exception involves new rules that are

“central to an accurate determination of innocence or guilt” and also

“implicit in the concept of ordered liberty.” Id. at 313–14, 109 S. Ct. at

1077, 103 L. Ed. 2d at 358 (internal quotation marks omitted). 3

       Padilla clearly falls into neither exception. Padilla does not shield

previously illegal conduct from the reach of the criminal law, nor is it

based on a concern about the accuracy of prior determinations of guilt.

In fact, no court has so far held the Padilla rule qualifies for the

watershed/ordered liberty exception, and we agree that the exception

does not apply.      See, e.g., Figuereo-Sanchez v. United States, No. 10–
14235, 2012 WL 1499871, *6 (11th Cir. May 1, 2012) (holding that

“Padilla did not announce a watershed rule of criminal procedure”); see

also United States v. Aceves, No. 10–00738, 2011 WL 976706, *4 (D.

Haw. Mar. 17, 2011) (stating that “this court has found no judicial

decision construing Padilla as stating a new rule that falls within the



        3To highlight the narrowness of the second exception, since Teague the Supreme

Court has rejected every claim that a new rule of constitutional criminal procedure
qualifies for watershed status. See Whorton v. Bockting, 549 U.S. 406, 417–18, 127 S.
Ct. 1173, 1181–82, 167 L. Ed. 2d 1, 11–12 (2007).
                                     10

‘ordered liberty’ exception”). Therefore, Padilla only applies retroactively

if it is not deemed a new rule.

      There is a substantial split of authority on this point. The United

States Court of Appeals for the Third Circuit and two state supreme

courts have held that Padilla is merely an application of the general

principle announced in Strickland that defendants are entitled to

“reasonably effective assistance” of counsel. See United States v. Orocio,

645 F.3d 630, 641 (3d Cir. 2011); Denisyuk v. State, 30 A.3d 914, 923–

25 (Md. 2011); Commonwealth v. Clarke, 949 N.E.2d 892, 904 (Mass.

2011); see also Strickland, 466 U.S. at 687, 104 S. Ct. at 2064, 80 L. Ed.
2d at 693. Generally, these courts have reasoned that if Strickland was

the basic law at the time that counsel neglected to properly inform a

defendant concerning potential immigration issues, then the Padilla

application, interpretation, or restatement of Strickland should be

applied retroactively even if it was only raised in a collateral attack on

the conviction.   These courts do not consider Padilla a new rule, but

rather a new application or clarification of an old rule, and therefore

eligible for retroactivity.   See Orocio, 645 F.3d at 641 (stating that

“Padilla   followed   directly    from    Strickland   and   long-established

professional norms”); Denisyuk, 30 A.3d at 925 (stating that “Padilla is

an application of Strickland to a specific set of facts”); Clarke, 949 N.E.2d

at 904 (stating that “the defendant in Padilla sought only an application

of Strickland that several courts had already reached”).

      On the other hand, the Fifth, Seventh, and Tenth Circuits have

concluded that Padilla announced a new rule of law and have declined to

apply it retroactively, citing among other things the previously prevailing

view among lower federal courts and state courts that counsel did not

have an obligation to advise concerning deportation risk.         See United
                                     11

States v. Amer, No. 11–60522, 2012 WL 1621005, *2 (5th Cir. May 9,

2012) (“Padilla departed markedly from the ‘legal landscape’ extant when

[the defendants’] conviction became final in February 2009.”        (quoting

Beard v. Banks, 542 U.S. 406, 413, 124 S. Ct. 2504, 2511, 159 L. Ed. 2d
494, 504 (2004))); United States v. Chang Hong, 671 F.3d 1147, 1155

(10th Cir. 2011) (“We find a reasonable jurist at the time of Hong’s

conviction would not have considered Supreme Court precedent to

compel the application of Strickland to the immigration consequences of

a guilty plea.”); Chaidez v. United States, 655 F.3d 684, 690 (7th Cir.

2011) (“Such rare unanimity among the lower courts is compelling

evidence that reasonable jurists reading the Supreme Court’s precedents

in April 2004 could have disagreed about the outcome of Padilla.”), cert.

granted, __ S. Ct. __, 2012 WL 1468539 (April 30, 2012).          One state

supreme court has ruled likewise that Padilla sets forth a new rule of

constitutional criminal procedure. State v. Gaitan, 37 A.3d 1089, 1105

(N.J. 2012) (stating that “Padilla involved no simple application of the

well-established Strickland rule to a new set of facts”).

      On April 30, 2012, the United States Supreme Court granted

certiorari in Chaidez, the Seventh Circuit case.      Chaidez, __ S. Ct. __,

2012 WL 1468539.        Thus, the Supreme Court will determine in its

October 2012 term whether Padilla is to be applied retroactively.

However, as we discuss below, we can decide this case without predicting

how the Supreme Court will decide Chaidez.

      C. Iowa Code Section 822.3. Iowa Code section 822.3 provides

the statute of limitations for postconviction relief applications.    Such

applications

      must be filed within three years from the date the conviction
      or decision is final or, in the event of an appeal, from the
      date the writ of procedendo is issued.        However, this
                                    12
      limitation does not apply to a ground of fact or law that
      could not have been raised within the applicable time period.

Iowa Code § 822.3.      We have upheld the constitutionality of this

provision.    See Davis v. State, 443 N.W.2d 707, 710 (Iowa 1989)

(commenting that “[a] legitimate concern is that the process . . . end

within reasonable time limits”). There is no dispute that Perez filed his

application more than three years after the judgment in his criminal case

became final. Thus, in order to avoid the time bar of section 822.3, Perez

must be asserting a ground of fact or law that “could not have been
raised” earlier.

      We agree with the State that it would be “contradictory” for Perez

to argue that Padilla is merely an application of preexisting law for

Teague retroactivity purposes while simultaneously arguing that he

could not have raised the issue within the three-year limitations period.

“A reasonable interpretation of the statute compels the conclusion that

exceptions to the time bar would be, for example, newly-discovered

evidence or a ground that the applicant was at least not alerted to in

some way.” Wilkins v. State, 522 N.W.2d 822, 824 (Iowa 1994).

      We recognize that prior to Padilla, our precedents (like those of the

federal courts of appeals and most other states) rejected the notion that

counsel had a constitutional duty to advise clients about deportation

consequences. See Ramirez, 636 N.W.2d at 745–46; Mott v. State, 407
N.W.2d 581, 583–84 (Iowa 1987). But we acknowledged there was “some

merit” in the contrary position. Ramirez, 636 N.W.2d at 746; Mott, 407
N.W.2d at 583.     The Ramirez case, which considered whether Mott

should be overruled, was pending at the time Perez’s conviction became

final and was not decided until almost nine months thereafter.

Furthermore, at any time our precedents could have been overturned by
                                      13

the United States Supreme Court, which is in fact what happened when

Padilla was decided.      And shortly after our decision in Ramirez, we

amended rule 2.8 to require defendants pleading guilty to be informed

that “a criminal conviction, deferred judgment, or deferred sentence may

affect a defendant’s status under federal immigration laws.” See Iowa R.

Crim. P. 2.8(2)(b)(3) (effective February 15, 2002). Hence, if Padilla does

not embody a new rule of constitutional criminal procedure, we believe

the matter could have been raised by Perez, as that term is used in

section 822.3, within the applicable time period.

      The federal postconviction relief statute has a one-year statute of

limitations that is subject to tolling when the right asserted “has been

newly recognized by the Supreme Court and made retroactively

applicable to cases on collateral review.” 28 U.S.C. § 2255(f)(3) (2006).

Since Padilla was decided, many federal district courts have rejected

efforts by defendants to thread the needle and argue at the same time

that (1) Padilla has retroactive effect under Teague because it was

dictated by earlier Supreme Court precedent and (2) Padilla involves a

“newly recognized” right for federal habeas tolling purposes. See, e.g.,

Rodriguez v. United States, No. 1:10-CV-23718-WKW, 2011 WL 3419614,

*8 (S.D. Fla. Aug. 4, 2011) (“[T]he Padilla decision, if an ‘old rule,’ is not a

change in the law; and if a ‘new rule,’ it is not fully retroactive to cases

on collateral review.”); Aceves, 2011 WL 976706, at *3 (stating that if

Padilla was a restatement of existing law applicable to cases on collateral

review it “cannot [also] serve as the reason to restart the limitations

period” under 28 U.S.C. § 2255(f)); Mudahinyuka v. United States, No. 10

C 5812, 2011 WL 528804, *4 (N.D. Ill. Feb. 7, 2011) (holding that

because Padilla did not announce a new rule it was not a newly

recognized right for the purpose of tolling the one-year limitations period
                                     14

in 28 U.S.C. § 2255(f)); United States v. Shafeek, No. 10–12670, 2010 WL
3789747, *3 (E.D. Mich. Sept. 22, 2010) (“Because the Padilla opinion

may not be considered a ‘new rule,’ [the defendant] cannot show that the

Padilla opinion should be applied retroactively [under 28 U.S.C.

§ 2255(3)]”); United States v. Dass, No. 05–140 (3) (JRT/FLN), 2011 WL
2746181, *6 (D. Minn. July 14, 2011) (“[I]t would be illogical to determine

Padilla is not a new constitutional rule of criminal procedure, but is a

right newly recognized by the Supreme Court.”).

        A few state courts have similarly rejected claims that Padilla

constitutes both an old rule, eligible for retroactive application, and a

new rule in the context of a postconviction relief statute of limitations.

See Commonwealth v. Garcia, 23 A.3d 1059, 1064–66 (Pa. Super. Ct.

2011) (stating that the holding in Padilla was a clarification and did not

constitute a “new constitutional right” as required to qualify for

Pennsylvania’s postconviction relief statute’s timeliness exception); State

v. Cervantes, 273 P.3d 484, 487 (Wash. Ct. App. 2012) (“Padilla does not

represent a significant change in the law and therefore does not create

an exception to the one-year time limit in [Washington’s postconviction

relief statute].”).

        Perez’s filings in this court, although generally helpful and well-

written, illustrate the internal contradiction in his position.     In his

original appellate brief, Perez urged that the district court erred in

applying section 822.3 because “[u]ntil Padilla, immigration issues were

considered collateral consequences of a plea.”          But in his later

application for further review, in which he contested the court of appeals’

view that Padilla did not have retroactive effect, Perez insisted that

“Padilla simply ‘clarified’ what may have been ambiguities in existing

law.”    What Perez does not explain is how Padilla can be both a
                                         15

clarification of the law and a ground he could not have raised within the

three-year time bar.

       Accordingly, we leave it to the Supreme Court to decide next term

whether Padilla is retroactive. We hold only that if it is, Perez should

have raised his claim regarding failure to advise of immigration

consequences within the three-year limitations period of section 822.3. 4

       IV. Conclusion.

       For the reasons stated, we affirm the district court’s dismissal of

Perez’s application for postconviction relief.

       DECISION OF COURT OF APPEALS AND JUDGMENT OF

DISTRICT COURT AFFIRMED.




        4Perez also contends that at the time of his plea, he could not adequately

understand English and that he was improperly denied an interpreter in violation of
Iowa Code section 622A.2 (1999) and a recording of non-English testimony in violation
of section 622A.8. In the exercise of our discretion, we will let the court of appeals
opinion stand as the final decision on these matters. See State v. Marin, 788 N.W.2d
833, 836 (Iowa 2010).